Citation Nr: 1131745	
Decision Date: 08/29/11    Archive Date: 09/07/11

DOCKET NO.  06-31 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial disability rating greater than 10 percent for a degenerative disc disease of the cervical spine.

2.  Entitlement to an initial compensable disability rating for a residual appendectomy scar.

3.  Entitlement to a compensable disability rating for chondromalacia of the right knee.

4.  Entitlement to a compensable disability rating for tinea pedis of the right foot.

5.  Entitlement to a compensable disability rating for left ankle sprain.

6.  Entitlement to service connection for a low back disability.

7.  Entitlement to service connection for a bilateral hip disability.

8.  Entitlement to service connection for a right ankle disability.

9.  Entitlement to service connection for a left knee disability.

10.  Entitlement to service connection for a left testicle disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran had active service from April 1982 to April 1985 and from January 2003 to August 2004, with additional service in the United State Army Reserves.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision of a Department of Veterans Affairs (VA), Regional Office (RO), in Atlanta, Georgia.

In December 2009 the Board remanded the case to the RO for further development.  At that time the Board also referred to the RO a claim raised by the Veteran for service connection for a left foot disability.  Noting that the raised claim had not been developed for appellate review, the Board referred it to the RO for appropriate action.  Review of the claims file does not show that this has been done.

Therefore, as the issue of entitlement to service connection for a left foot disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over this issue and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In December 2009 the Board remanded the case to the RO for further development, to include obtaining cited records including United State Army Reserve personnel and treatment records and medical records from VA Medical Center in Atlanta, Georgia, dated from July 2006 to the present.  The ordered development also included affording the Veteran VA examination pertinent to the claims on appeal.  The December 2009 Remand decision further ordered that after completion of all development, the RO should readjudicate the claims and provide the Veteran and his representative a Supplemental Statement of the Case with respect to any remaining denied benefit on appeal.  The development has been completed.  That development resulted in additional evidence material to the Veteran's claims being associated with the claims file.

However, thereafter, and subsequent to the August 2006 issued Statement of the Case, the RO did not issue a Supplemental Statement of the Case to inform the Veteran of any material changes in, or additions to, the information included in the Statement of the Case, as ordered in the December 2009 Remand decision.  Neither the Veteran nor his representative has submitted a waiver of RO consideration regarding this additional evidence.  

Because the additional evidence is pertinent to the Veteran's claim, the issues must be reconsidered by the RO in light of the new evidence and a Supplemental Statement of the Case issued.  See 38 C.F.R. §§ 19.31(b), 19.37(a), 20.1304(c) (2010).



Accordingly, the case is REMANDED for the following action:

The RO/AMC must readjudicate the Veteran's appeal.  If a benefits sought on appeal are not granted, the RO shall issue the Veteran and his representative a Supplemental Statement of the Case and provide the Veteran an appropriate period of time to respond.
 
Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


